PER CURIAM.
This is an appeal by plaintiff from orders assessing attorney’s fees and costs in favor of the defendants/appellees in an action to enforce a mechanic’s lien.
The sole point on appeal is whether a party defendant who through litigation successfully resists a claim to enforce a mechanic’s lien against his property interest is entitled to recover his reasonable attorney’s fees under section 713.29, Florida Statutes (1983).
We hold that the trial court did not err in assessing such fees and taxing costs against the unsuccessful plaintiff. Sanfilippo v. Larry Giacin Tile Co., Inc., 390 So.2d 413 (Fla. 4th DCA 1980); Falovitch v. Gunn and Gunn Construction Co., 348 So.2d 560 (Fla. 3d DCA 1977); H.D. McPherson, Inc. v. Metro Electric of Orlando, Inc., 253 So.2d 878 (Fla. 4th DCA 1971); see § 713.29, Fla.Stat. (1983).
Affirmed.